CONCENTRATE PURCHASE AND SUPPLY AGREEMENT


        THIS CONCENTRATE PURCHASE AND SUPPLY AGREEMENT (this “Agreement”) is
made and entered into as of this 22nd day of February, 2005 (the “Effective
Date”), by and between Apple & Eve, LLC, a Delaware limited liability company
corporation (“Purchaser”) and Northland Cranberries, Inc., a Wisconsin
corporation (“Supplier”).


RECITALS

        A.    Supplier is party to that certain Toll Processing Agreement, dated
September 23, 2004 (the “Toll Processing Agreement”), by and between Supplier
and Ocean Spray Cranberries, Inc. (“Ocean Spray”), pursuant to which Ocean Spray
has agreed to provide Supplier with cranberry concentrate.

        B.    Purchaser desires to purchase from Supplier, and Supplier desires
to sell to Purchaser, cranberry concentrate upon the terms and subject to the
conditions set forth in this Agreement.

        C.    Purchaser and Supplier are entering into this Agreement pursuant
to Section 2.5(a)(iii) of that certain Asset Purchase Agreement of even date
herewith by and between Purchaser and Supplier (the “Asset Purchase Agreement”).

        NOW, THEREFORE, in consideration of the mutual covenants set forth
herein, and other valuable and legally sufficient consideration, the receipt of
which is hereby acknowledged, the parties hereto agree as follows:

        1.     Purchase and Sale. Subject to the terms and conditions of this
Agreement, during the Term (as hereinafter defined), Supplier shall sell and
deliver to Purchaser, and Purchaser shall purchase and accept from Supplier, 50
Brix cranberry concentrate (the “Concentrate”) in the amounts set forth in
Section 3 hereof for the purchase price set forth in Section 4 hereof.

        2.     Term. The term of this Agreement (the “Term”) shall commence on
the Effective Date and shall continue until the earlier of: (i) September 30,
2014 or (ii) the earlier termination of the Toll Processing Agreement. The
period of time from the Effective Date until the date one (1) year following the
Effective Date shall hereinafter be referred to as the “Initial Period.” The
period of time from October 1, 2005 until the expiration of the Term shall be
referred to herein as the “Second Period.”

--------------------------------------------------------------------------------


        3.     Purchase and Sale Requirements. Purchaser agrees to purchase from
Supplier, and Supplier agrees to sell to Purchaser, Concentrate in the following
amounts:

                (a)    Initial Period Purchase and Sale. During the Initial
Period, Purchaser shall purchase from Supplier all of the Concentrate owned by
Supplier as of the Effective Date (the “Initial Inventory Concentrate”);
provided, however, that Purchaser shall in no event be required to purchase in
excess of Two Hundred Twenty-Five Thousand (225,000) gallons of Initial
Inventory Concentrate in the aggregate during the Initial Period. Purchaser
shall purchase on the Effective Date and on the first day of each calendar month
thereafter during the Initial Period (each, an “Initial Inventory Delivery
Date”) that portion of the Initial Inventory equal to the lesser of: (i)
Eighteen Thousand Seven Hundred Fifty (18,750) gallons; (ii) one twelfth (1/12)
of the Initial Inventory, or (iii) the remaining Initial Inventory (the “Monthly
Base Concentrate Amount”). Purchaser may purchase an amount in excess of Monthly
Base Concentrate Amount on an Initial Inventory Delivery Date provided (i)
Purchaser provides to Supplier written notice of its intent to purchase such
excess on or before the 15th day of the calendar month preceding such Initial
Inventory Delivery Date and (ii) such excess is less than or equal to the
remaining Initial Inventory. Each lot of Initial Inventory Concentrate purchased
under this Section 3(a) shall be materially consistent with the specifications
for such lot set forth in the Certificate of Analysis attached as Exhibit “A”
hereto (the “Requirements”). If any lot of Initial Inventory Concentrate
purchased under this Section 3(a) is materially inconsistent with the
Requirements for such lot, and to the extent such lot is unusable in the
production of consumer juice products under the brands sold pursuant to the
Asset Purchase Agreement, Purchaser may reject such Initial Inventory
Concentrate pursuant to the applicable provisions of Section 5(b) below.

                (b)    Second Period Purchase and Sale. Commencing on October 1,
2005, and for each twelve (12) month period thereafter (each, a “Fiscal Year”)
during the Second Period, Purchaser shall have the option each month to purchase
an amount of Concentrate (the “Second Period Concentrate”) equal to the total
monthly amount of cranberry concentrate available to Supplier under the Toll
Processing Agreement for such month (the “Monthly Available Amount”). No later
than December 5 of each Fiscal Year during the Second Period, Supplier shall
provide Purchaser a nonbinding, good faith estimate of the monthly amounts of
cranberry concentrate available to Supplier under the Toll Processing Agreement
for the period beginning in January of such Fiscal Year and through September of
such Fiscal Year (the “Availability Estimate”). In addition, no later than
September 5 of each Fiscal Year during the Second Period, Supplier shall provide
Purchaser a nonbinding, good faith estimate of the monthly amounts of cranberry
concentrate available to Supplier under the Toll Processing Agreement for the
period beginning in October of the following Fiscal Year and through December of
such Fiscal Year (the “Post-Harvest Availability Estimate”). Notwithstanding
anything contained herein or in any Second Period Purchase Order to the
contrary, Supplier shall not be obligated to provide Second Period Concentrate
to Purchaser in any period in amounts in excess of the cranberry concentrate
delivered or to be delivered to Supplier by Ocean Spray pursuant to the Toll
Processing Agreement. Except as relates to binding Second Period Purchase Orders
accepted by the Company, nothing contained herein shall require Supplier to sell
to Purchaser any or all of Purchaser’s requirements for cranberry concentrate.



2

--------------------------------------------------------------------------------


                (c)    Rolling Forecasts; Second Period Purchase Orders.
Commencing on September 15, 2005, Purchaser will provide Supplier with a
written, rolling three-month purchase forecast which identifies the estimated
weekly quantity of Second Period Concentrate to be purchased from Supplier in
each of the three full calendar months following the date of such forecast (the
“Rolling Forecast”). Except as otherwise provided herein, the Rolling Forecast
is for guidance purposes only and shall not constitute an obligation on the part
of Purchaser to order the quantities stated therein. Except as otherwise
provided herein, Purchaser shall provide Supplier with written updates of the
Rolling Forecast on or before the fifteenth (15th) day of each month during the
remaining Term. Purchaser shall place orders for Second Period Concentrate not
less than twenty (20) days prior to the requested delivery date (the “Second
Period Delivery Date” and, together with the Initial Inventory Delivery Date,
the “Delivery Date”) and in amounts materially consistent with the Rolling
Forecast which shall upon written acceptance by Supplier constitute Purchaser’s
firm and binding order for the purchase of Second Period Concentrate (each, a
“Second Period Purchase Order” and, together with any other purchase orders
hereunder, the “Purchase Orders”). Supplier shall use its best efforts (provided
that such efforts do not cause Supplier to incur any material costs) to fill
each Second Period Purchase Order to the extent that Supplier can do so using
deliveries of cranberry concentrate from Ocean Spray under the Toll Processing
Agreement. Purchase Orders and Supplier’s acceptances thereof may be delivered
by email or facsimile transmission. In the event of a conflict between the terms
of a Purchase Order and the terms of this Agreement, the terms of this Agreement
shall govern.

        4.     Purchase Price. The purchase price payable by Purchaser for the
Concentrate (as applicable, the “Purchase Price”) shall be determined as
follows:

                (a)    Initial Period Purchase Price. The Purchase Price for the
Initial Inventory to be purchased by Purchaser during the Initial Period shall
be Thirty One Dollars ($31.00) per gallon.

                (b)    Second Period Concentrate Purchase Price. The Purchase
Price for the Second Period Concentrate shall not, in any particular month, be
more than the price at which Supplier sells or may sell 50 Brix cranberry
concentrate to Ocean Spray during such month pursuant to the Toll Processing
Agreement (the “Market Price”). Supplier shall provide Purchaser with the Market
Price on or before the seventh (7th) business day of each month during the
Second Period; provided, however, that Supplier’s failure to provide the monthly
Market Price by such date shall not reduce or otherwise effect the Market Price
payable by Purchaser in the event Purchaser orders Second Period Concentrate in
such month.

                (c)     With respect to any Concentrate delivered to Purchaser
hereunder, the Purchase Price for such Concentrate shall include all costs of
manufacture, storage and interest charges incurred with respect to such
Concentrate through the Second Period Delivery Date, together with any storage
costs resulting from Supplier’s failure to deliver Concentrate on the Delivery
Date. The Purchase Price shall not include, and Purchaser shall be solely
responsible for, any costs associated with the shipment of Concentrate after its
delivery free on board (“FOB”) common or designated carrier on the applicable
Delivery Date, including without limitation shipping, freight, insurance, taxes
and other charges and any and all additional storage costs incurred by Supplier
due to Purchaser’s (or its carrier’s) failure to take possession of the
Concentrate on the Delivery Date. If any such costs are paid by Supplier,
Supplier will separately invoice Purchaser for such costs.



3

--------------------------------------------------------------------------------


        5.     Delivery; Passage of Title.

                (a)    Delivery; Packing and Shipping. Supplier shall deliver
the Concentrate to Purchaser’s common or other carrier: (i) at, with respect to
the Initial Inventory Concentrate, the third party warehouse locations
identified in Exhibit “A” hereto, or (ii) otherwise, at the Ocean Spray
facility, Ocean Spray’s outside freezer location or other agreed upon location
at which cranberry concentrate is delivered to Supplier under the Toll
Processing Agreement. Supplier shall be responsible for loading all Concentrate
onto a common or designated carrier designated by Purchaser. On each Second
Period Delivery Date, Supplier shall deliver to Purchaser the lesser of that
quantity of Second Period Concentrate set forth in the Second Period Purchase
Order or a quantity of Second Period Concentrate equal to the quantity of
cranberry concentrate delivered or to be delivered to Supplier by Ocean Spray
pursuant to the Toll Processing Agreement. All Concentrate shall be packaged in
50-gallon drums in accordance with the Requirements or the Specifications, as
the case may be. Purchaser shall be responsible for securing, scheduling and
paying for all transportation of Concentrate after the Delivery Date; provided,
however, that Supplier shall be responsible for any storage costs resulting from
Supplier’s failure to deliver Second Period Concentrate on the Second Period
Delivery Date.

                (b)    Acceptance of Concentrate. Notwithstanding anything to
the contrary herein, Purchaser shall not be required to purchase and may reject:
(i) any Initial Inventory Concentrate which fails to meet the Requirements, or
(ii) any Second Period Concentrate which fails to meet the Specifications or the
warranty set forth in Section 10(b) hereof. Purchaser or its third party
inspectors shall promptly inspect the Concentrate and shall, within twenty (20)
days following the applicable Delivery Date, provide Supplier written notice of
any claim that the Concentrate is nonconforming, damaged, defective or fails to
meet the Requirements, as to the Initial Inventory Concentrate, or the
Specifications, as to the Second Period Concentrate. Upon Purchaser’s written
acceptance of any Concentrate, first use of such Concentrate or failure to give
Supplier written notice of any claim that the Concentrate is nonconforming,
damaged, defective or fails to meet the Requirements, as to the Initial
Inventory Concentrate, or the Specifications, as to the Second Period
Concentrate, within such twenty (20) day period, whichever occurs first, the
applicable Concentrate shall be deemed to conform to the terms of this
Agreement, and Purchaser shall be deemed to have accepted the Concentrate on an
“as-is” basis, subject to any claims related to the breach of Supplier’s
warranty set forth in Section 10(b) hereof. Purchaser hereby expressly and
unconditionally waives any and all rights it may have or have otherwise had
after expiration of such twenty (20) day period to revoke acceptance or to claim
the Concentrate is nonconforming, damaged, defective or fails to meet the
Requirements, as to the Initial Inventory Concentrate, or the Specifications, as
to the Second Period Concentrate.

                (c)    Passage of Title. Title and risk of loss of the
Concentrate shall automatically pass to Purchaser on the applicable Delivery
Date and not before. Upon passage of title, Purchaser shall receive good title
to all delivered Concentrate, free and clear of all liens and encumbrances.



4

--------------------------------------------------------------------------------


                (d)    Failure of Ocean Spray to Deliver Concentrate. Except
with respect to the Initial Inventory, Supplier shall have no obligation to
accept a Second Period Purchase Order under this Agreement or to deliver any
Second Period Concentrate under any Second Period Purchase Order if Ocean Spray
is unable or fails, for whatever reason under the Toll Processing Agreement, to
deliver cranberry concentrate in kind and quantity sufficient to satisfy the
Specifications and/or the applicable Second Period Purchase Order; provided that
Supplier may choose to partially fulfill an order to the extent it can source
cranberry concentrate from Ocean Spray. Supplier shall not be obligated in the
Second Period to deliver during any month more than the amount of Concentrate
Supplier can purchase from Ocean Spray during such month under the Toll
Processing Agreement. Supplier shall notify Purchaser as soon as practicable
upon its discovery of Ocean Spray’s inability or failure to deliver Second
Period Concentrate sufficient to satisfy the Specifications and/or the
applicable Second Period Purchase Order to the extent accepted by Supplier and
shall use commercially reasonable efforts thereafter to fulfill the terms of the
applicable Second Period Purchase Order, to the extent accepted by Supplier.

        6.     Payment. Supplier shall issue invoices for the Concentrate within
three (3) business days of each Delivery Date, the payment terms of which shall
be net thirty (30) days from the Delivery Date; provided, however, that such
period shall be extended by the duration of any delay caused by Supplier in the
delivery of Second Period Concentrate. If any invoice is not paid within such
time, Purchaser shall be assessed a penalty of interest at an annual rate equal
to the prime rate as published in the Wall Street Journal on the date such
payment was due, plus five percent (5%). All payments to Supplier shall be made
electronically to an account designated by Supplier, shall be made in United
States currency or cash equivalent and shall be payable in full without delay,
set-off, reduction or discount. Invoices may be delivered by email or facsimile
transmission.

        7.     Quality Specifications. The Initial Inventory shall meet the
Requirements set forth on Exhibit “A” hereto, and the Second Period Concentrate
shall meet the specifications set forth on Exhibit “B” hereto (the
“Specifications”). Supplier shall each month provide Purchaser with the
certificate(s) of analysis for each lot of Second Period Concentrate as and when
provided to Supplier by Ocean Spray pursuant to the Toll Processing Agreement.
Notwithstanding the above, however, Purchaser acknowledges and agrees that
Supplier may from time to time, and upon written notice to Purchaser, amend the
Specifications set forth on Exhibit “B” hereto to the extent and as such
Specifications may be unilaterally amended by Ocean Spray from time to time
pursuant to the terms of the Toll Processing Agreement, and that such amendment
shall otherwise have no effect on this Agreement. Purchaser shall be solely
responsible for obtaining, at Purchaser’s sole cost and expense, any additional
inspections, approvals or certifications and other requirements for the sale to
consumers of the Concentrate by Purchaser or its Affiliates. Provided that the
Concentrate complies with the Requirements or the Specifications, as applicable,
Supplier shall not be responsible for any fine, penalty or loss of any kind in
any way resulting from the inspection, testing for or failure to meet any
standards or specifications or obtain inspections, approvals, certifications or
other requirements necessary for the distribution, sale and/or consumption of
the Concentrate. As used herein, the term “Affiliate” shall mean any person
(including but not limited to natural persons, corporations, limited liability
companies, limited partnerships, general partnerships, limited liability
partnerships, joint ventures, trusts, land trusts, business trusts and other
organizations) who controls, is controlled by or is under common control with
such person.



5

--------------------------------------------------------------------------------


        8.     Termination.

        (a)    By Supplier. If at any time Purchaser breaches any representation
or warranty or fails to perform any obligation in this Agreement, Supplier may,
in its sole discretion, terminate this Agreement upon forty-five (45) days’
written notice, provided that Supplier shall have the ability to terminate this
Agreement immediately in the event any payment required to be made by Purchaser
to Supplier is not received within twenty (20) days of notice of default, in any
such event unless such default is being contested in good faith by Purchaser. In
addition, Supplier may immediately terminate this Agreement upon the
termination, for any reason, of the Toll Processing Agreement.

        (b)    By Purchaser. If at any time during the Second Period Supplier
breaches any representation or warranty or fails to perform any obligation in
this Agreement, Purchaser may, in its sole discretion, terminate this Agreement
upon forty-five (45) days’ written notice, in any such event unless such default
is being contested in good faith by Supplier. In addition, upon the termination,
for any reason, of the Toll Processing Agreement, Purchaser may terminate its
obligation to purchase the Second Period Concentrate under this Agreement.

        9.     Taxes and Fees. Any manufacturer’s, retailer’s, occupation, use,
personal property, sales or excise tax, duty, custom, inspection or testing fee,
or any other tax, fee or charge of any nature whatsoever imposed by any
governmental authority, on account or measured by any goods sold or shipped by
Supplier to Purchaser hereunder, or in the possession of Purchaser, or by any
sale by Supplier to Purchaser, shall be paid by Purchaser in addition to the
prices agreed or invoiced. In the event that Supplier pays any such tax, fee or
charge, Purchaser shall reimburse Supplier therefor.

        10.    Warranties and Covenants of Supplier; Limitations on Liability.

                (a)    No Amendments to Specifications under Toll Processing
Agreement. To the extent any amendments or modifications of the cranberry
concentrate specifications under the Toll Processing Agreement require the
consent of Supplier, or any other provision of the Toll Processing Agreement
which relates to the use or sale of cranberry concentrate under such agreement
by Purchaser, Supplier agrees that it shall not consent to any such amendments
or modifications without the express prior written consent of Purchaser, which
consent shall not be unreasonably withheld or delayed.

                (b)    Notice of Changes. No later than December 1 of each year
during the Term hereof, Supplier shall notify Purchaser of its intention to
terminate or cancel any supply or sourcing agreements with any third party
contract growers to which Supplier is a party as of the Effective Date (the
“Third Party Supply Agreements”), the effect of which would be to reduce the
total acreage of cranberry marshes under contract by Supplier or its Affiliates
(the “Available Acreage”) to less than 1,575 acres. Upon such termination or
cancellation, Supplier agrees to use its best efforts (provided that such
efforts do not cause Supplier to incur any material costs) to: (i) introduce
Purchaser to such third party contract growers; and (ii) assist Purchaser in
establishing a supply arrangement with such third party contract growers.



6

--------------------------------------------------------------------------------


                (c)    Warranties. Supplier warrants to Purchaser that the
Concentrate, as of the time of each respective Delivery Date, complies with
applicable law, is not adulterated, and is fit for human consumption. EXCEPT FOR
THE LIMITED WARRANTY SET FORTH IN THIS SECTION 10(c), SUPPLIER MAKES NO
REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED AND EITHER IN FACT
OR BY OPERATION OF LAW, WITH RESPECT TO THE CONCENTRATE, INCLUDING WITHOUT
LIMITATION IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR
PURPOSE, OR ANY IMPLIED WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF
DEALING, USAGE OR TRADE. PURCHASER SPECIFICALLY ACKNOWLEDGES AND AGREES THAT,
EXCEPT FOR THE LIMITED WARRANTY SET FORTH IN THIS SECTION 10(c) AND SUBJECT TO
THE RIGHT OF REJECTION SET FORTH IN SECTION 5(b): (I) PURCHASER IS PURCHASING
THE CONCENTRATE “AS-IS;” AND (II) NO ORAL OR WRITTEN STATEMENTS, ADVICE OR
INFORMATION GIVEN BY SUPPLIER, ITS AFFILIATES, AGENTS, SUPPLIERS OR CONTRACTORS,
OR THEIR RESPECTIVE DIRECTORS, OFFICERS OR EMPLOYEES, SHALL CREATE ANY
REPRESENTATION OR WARRANTY OF ANY KIND WHATSOEVER. THE LIMITED WARRANTY
CONTAINED HEREIN IS EXCLUSIVE TO PURCHASER AND SHALL NOT EXTEND TO ANY THIRD
PARTIES.

                (d)    Indemnification. Supplier shall defend, indemnify and
hold Purchaser harmless from and against any and all liability, loss, damage,
cost or expense incurred by Purchaser (including reasonable attorney’s fees)
arising out of or in connection with (i) the breach of Supplier’s
representations (to the extent limited in Section 10(e) of this Agreement),
warranties and agreements herein (unless such breach is caused by a breach of
Purchaser’s representations, warranties and obligations hereunder), (ii) any
patent infringement relating to any equipment, technology, process or method
used by Supplier or its subcontractors in providing Concentrate hereunder which
is not specifically required by the Specifications, and (iii) any recall to the
extent such recall is attributable to the breach of Supplier’s representations
and warranties herein, provided, however, that such indemnification in (i)
through (iii) shall not apply to the extent that such losses, claims, damages
and liabilities arise from the willful misconduct or gross negligence of
Purchaser or its representatives.

                (e)    Limitation of Liability. Except as otherwise provided in
this Section 10, Supplier’s sole obligation to Purchaser with respect to
Concentrate sold hereunder shall be to replace defective Concentrate pursuant to
Sections 5(d) and 10(c) above, but only to the extent it can do so with the
cranberry concentrate available to it under the Toll Processing Agreement.
NEITHER SUPPLIER NOR ITS AFFILIATES, NOR THEIR RESPECTIVE DIRECTORS, OFFICERS,
EMPLOYEES OR AGENTS, SHALL BE LIABLE FOR, AND PURCHASER HEREBY EXPRESSLY WAIVES,
ANY AND ALL CLAIMS AGAINST SUPPLIER, ITS AFFILIATES AND THEIR RESPECTIVE
DIRECTORS, OFFICERS, EMPLOYEES OR AGENTS, FOR INCIDENTAL, SPECIAL, CONSEQUENTIAL
OR PUNITIVE DAMAGES, INCLUDING BUT NOT LIMITED TO DAMAGES FOR LOSS OF PROFITS OR
REVENUES, LOSS OF GOODWILL, LOSS OF USE OF PRODUCTS ASSOCIATED THEREWITH,
INABILITY TO PERFORM SPECIFIC PROJECTS, COST OF CAPITAL, DOWNTIME COSTS,
FACILITIES OR SERVICES, SHUT-DOWNS, SLOW-DOWNS OR CLAIMS RESULTING FROM
CONTRACTS AND/OR AGREEMENTS BETWEEN PURCHASER, ITS CUSTOMERS, CONTRACTORS AND/OR
SUPPLIERS, IN EACH CASE WHICH IN ANY WAY RELATES TO THE SALE OF THE CONCENTRATE
OR THE USE THEREOF. THIS LIMITATION APPLIES REGARDLESS OF WHETHER SUCH DAMAGES
ARE SOUGHT BASED ON BREACH OF CONTRACT, BREACH OF WARRANTY, NEGLIGENCE, STRICT
LIABILITY OR ANY OTHER LEGAL OR EQUITABLE THEORY.



7

--------------------------------------------------------------------------------


        11.    Warranties and Covenants of Purchaser.

                (a)    Restrictions on Use of Concentrate. Purchaser warrants,
covenants and agrees that all Concentrate supplied by Supplier and purchased by
Purchaser under this Agreement shall only be used as an ingredient for products
sold by Purchaser under the brand names Northland, Seneca, and Tree Sweet;
provided, however, that the Initial Inventory acquired by Purchaser hereunder
may be used as an ingredient in other products sold under brand names owned by
Purchaser on the Effective Date. Beginning on the date three (3) months from the
Effective Date, and every three (3) months thereafter during the Term, Purchaser
shall provide Supplier a certificate signed by Purchaser’s Chief Executive
Officer or its Chief Financial Officer certifying, solely in their respective
capacities as officers of Purchaser, that all of the Concentrate purchased by
Purchaser in the preceding three (3) month period has been used only as
permitted by this Section 11; provided, however, that no such officer shall as a
result of such certification incur any personal liability to Supplier. Supplier
will request that Ocean Spray consent to permit the Second Period Concentrate to
be used as an ingredient for products sold by Purchaser under the brand name
Apple & Eve.

                (b)    Breach of Covenants; Remedies. Purchaser acknowledges and
agrees that any breach of the provisions this Section 11(a) will cause Supplier
irreparable injury for which monetary damages may not be adequate, and that
Supplier shall be entitled to temporary, preliminary and permanent injunctive
relief, without bond, to restrain any actual or threatened conduct of Purchaser
in violation of these provisions. Except as otherwise provided herein, the
rights and remedies of Supplier hereunder are not exclusive, and Supplier shall,
alternatively or cumulatively, be entitled to damages for breach, to injunctive
relief, specific performance and any other remedy at law or in equity. Purchaser
acknowledges and agrees that any breach of the provisions of Section 11(a) will
cause Supplier to incur significant direct, indirect, incidental, consequential
and other damages, including without limitation loss of profit, loss of
business, loss of goodwill, lost use of products and services, downtime costs
and damage to Supplier’s business relationship with its customers and suppliers.
Purchaser therefore agrees to defend, indemnify and hold Supplier harmless from
and against any and all claims, damages and expenses of any kind incurred as a
result of any breach of the provisions of this Agreement. Nothing contained in
this Agreement shall be construed to limit in any way limit Supplier’s damages
with respect to Purchaser’s breach of the covenants contained in Section 11(a).

        12.    Inspection. Supplier or Supplier’s representatives, including its
independent public accountants, shall have the right, upon not less than five
(5) days’ prior written notice to Purchaser and during Purchaser’s normal
business hours, to review all books and records in the possession of Purchaser
or subject to Purchaser’s control relating to the production and use of the
Concentrate, or products in which the Concentrate is used as an ingredient, or
otherwise necessary to confirm Purchaser’s compliance with the covenants
contained in this Agreement, including without limitation all formulas, blending
and bottling records, line production and other manufacturing records
(collectively, the “Use Records”). The Use Records shall be retained by
Purchaser for the lesser of: (i) a period of one (1) year following the final
date of delivery hereunder; or (ii) such period as may be required under
applicable federal, state or local law.



8

--------------------------------------------------------------------------------


        13.    Insurance.

                (a)    By Purchaser. At or prior to the Effective Date,
Purchaser, at its sole expense shall cause Supplier to be named as an additional
insured under each of its policy or policies of insurance insuring against
claims for personal injury, property damage and product liability arising out of
or resulting from the purchase, sale, distribution or consumption of the
Concentrate. On or prior to the Effective Date, Purchaser shall deliver to
Supplier one or more certificates of insurance evidencing that the insurance to
be obtained by it pursuant to this Section 13 is in effect and providing for
notification to Supplier at least thirty (30) days prior to the effective date
of any termination or cancellation of such insurance. The insurance coverage set
forth in this Section 13 shall be maintained by Purchaser in an amount of not
less than two million dollars ($2,000,000) per occurrence and ten million
dollars ($10,000,000) in the aggregate during the term of this Agreement and for
a period of one (1) year following the termination of this Agreement. Supplier
shall not be responsible for any of Purchaser’s supplies or equipment (crates,
containers, vehicles, etc.) and Purchaser shall be solely responsible for
maintaining insurance on such items as it deems appropriate. Purchaser shall
maintain such insurance covering product liability and its employees and
vehicles in such amounts and coverages as is customary for companies in the
industry and upon Supplier’s request shall furnish evidence of such insurance to
Supplier.

                (b)    By Supplier. For the duration of this Agreement, Supplier
shall maintain all insurance required of it under the Toll Processing Agreement
and shall cause Purchaser to be named as an additional insured under each of the
policies therefor and shall provide the types of certificates therefor, with the
notification requirements specified above, as Purchaser is to provide to
Supplier under Section 13(a).

        14.    Force Majeure. Notwithstanding any other provision of this
Agreement, neither party shall be liable to the other hereunder for any failure
to comply with the terms and provisions of this Agreement, including
particularly, but without limitation, failure to deliver Concentrate, if such
failure is caused by, due to, or arises from, factors beyond such party’s
reasonable control, including without limitation acts or omissions of the other
party hereto, any act of God, acts of terror or national calamity, war or
political strife, natural disasters, storms or fire, action by any lawful
authority, the provisions of any present or future law, regulation or rule
(including the Cranberry Marketing Order as promulgated by the United States
Department of Agriculture), labor disputes, delay or failure of transportation,
unavailability of raw materials or other situations, whether similar or
dissimilar to the foregoing, resulting from causes not within the reasonable
control of such party.



9

--------------------------------------------------------------------------------


        15.    Assignment. This Agreement may not be assigned by either party
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed, and any attempted assignment without such
written consent shall be null and void and without legal effect. This Agreement
shall be binding upon and inure to the benefit of the respective parties hereto
and their permitted successors and assigns. Notwithstanding the foregoing,
either party may assign this Agreement without the consent of the other party to
any person, corporation or other entity with or into which such party may be
merged, or to which all or substantially all of such party’s assets (or its
remaining assets, at any given time) may be sold or otherwise transferred (which
in the case of Supplier, must also include the assumption of its obligations
under the Toll Processing Agreement) or to any assignees of any of the brand
names contemplated in Section 11(a) (subject to Supplier’s consent, not to be
unreasonably withheld or delayed), and the parties hereto hereby agree that in
connection with any such transaction, at the assigning party’s option, the other
party shall use commercially reasonable efforts to obtain from the other party
or parties to such transaction its or their agreement to assume and be
responsible for the assigning party’s obligations hereunder and otherwise to be
bound by the terms of this Agreement (provided, however, in the case of an
assignment by Purchaser, such assignment shall have no force or effect unless
such other party or parties agrees in writing to be bound by the terms of this
Agreement). In addition, Supplier may assign this Agreement, or any of
Supplier’s rights hereunder, as collateral security to any bank, lender or other
financial institution.

        16.    Waiver. The delay or failure by either party to exercise or
enforce in any one or more instances, any of the terms or conditions of this
agreement shall not constitute or be deemed a waiver of that party’s right
thereafter to enforce the terms and conditions of this Agreement. Except as
otherwise expressly provided herein, rights and remedies hereunder shall be
cumulative.

        17.    Relationship of the Parties. Except as otherwise provided herein,
the parties hereto are independent contractors, and neither is the agent,
licensee, distributor, partner, joint venturer or employee of the other, and
neither is authorized to assume or create any obligation on behalf of or in the
name of the other party. Nether party will state, imply or knowingly permit
anyone to infer that any other relationship exists between the parties.

        18.    Notices. Any notices, demands, requests, consents, waivers,
approvals or other communications given or made, or required to be given or
made, under this Agreement must be made in writing and shall be deemed effective
on the earlier of (a) the day of actual personal delivery, which shall include
communication by telefax, if proof of receipt by the recipient party is
communicated in writing to the sending party; (b) one business day after
delivery by a certified overnight courier service to the address set forth
below; or (c) five business days after deposit by certified or registered mail
or airmail, postage prepaid, addressed as follows:









10

--------------------------------------------------------------------------------


  If to Supplier, to:


  Northland Cranberries, Inc.
2321 West Grand Avenue
Wisconsin Rapids, WI 54495-8020
Attn: Kenneth Iwinski, Esq.
Facsimile: (715) 422-6897


  With a copy (which shall not constitute notice) to:


  Foley & Lardner LLP
777 East Wisconsin Avenue
Milwaukee, WI 53202
Attn: Steven R. Barth, Esq.
Facsimile: (414) 297-4900


  If to Purchaser, to:


  Apple & Eve LLC
2 Seaview Boulevard
Port Washington, NY 11050-4634
Attention: Gordon Crane, CEO
Fax No.: (516) 625-9474


  With a copy (which shall not constitute notice) to:


  If prior to August 31, 2005:


  Moses & Singer LLP
1301 Avenue of the Americas
New York, NY 10019
Attn: James Alterbaum, Esq.
Facsimile: (212) 554-7700


  If from and after September 1, 2005:


  Moses & Singer LLP
The Chrysler Building
405 Lexington Avenue
New York, NY 10174
Attn: James Alterbaum, Esq.
Facsimile: (212) 554-7700


        19.    Counterparts. This Agreement may be executed in two counterparts,
each of which shall be deemed an original and both of which together shall be
deemed to be one and the same Agreement.



11

--------------------------------------------------------------------------------


        20.    Governing Law; Venue. This Agreement shall be governed by and
construed in accordance with the internal laws of the State of New York, without
regard to its principles of conflicts of law which would require the application
of the laws of another jurisdiction.

        21.    Headings. Section headings of this Agreement are for convenience
only and shall not be construed as a part of this Agreement or as a limitation
on the scope of any of the terms or provisions of this Agreement.

        22.    Severability. If any provision of this Agreement is held invalid
or unenforceable by any authority of competent jurisdiction, such ruling shall
not invalidate or render unenforceable the other provisions of this Agreement.

        23.    No Third Party Beneficiaries. Nothing in this Agreement, express
or implied, is intended to confer on any other person or entity other than
Supplier and Purchaser and their respective successors and assigns (to the
extent permitted under Section 15) any rights or remedies under or by virtue of
this Agreement.

        24.    Entire Agreement; Amendment. This Agreement represents the entire
agreement between the parties with respect to the subject matter hereof and
supersedes and terminates all prior agreements, whether written or oral, entered
into between the parties with respect to said subject matter. For their
convenience, the parties may from time to time use their standard purchase
orders, sales releases, delivery schedules, acknowledgments, invoices and other
similar preprinted forms. Any terms and conditions contained in such forms shall
have no effect on the rights and obligations of the parties with respect to the
purchase and sale of the Concentrate. The parties expressly intend and agree
that the terms and conditions of this Agreement shall prevail and exclusively
govern the relationship between them as to the sale and purchase of Concentrate.
This Agreement cannot be modified or terminated nor may any of its provisions be
waived except by a written instrument signed by both parties hereto.

        IN WITNESS WHEREOF, the parties hereto have, through their duly
authorized representatives, executed this Agreement as of the day and year first
above written.


PURCHASER: SUPPLIER:
APPLE & EVE, LLC, a
Delaware limited liability company



NORTHLAND CRANBERRIES, INC.,
a Wisconsin corporation


By:    /s/  Jonathan Alpert

--------------------------------------------------------------------------------

By:    /s/  John Swendrowski

--------------------------------------------------------------------------------

Jonathan Alpert John Swendrowski Title    Chief Financial Officer

--------------------------------------------------------------------------------

Title    Chairman and Chief Executive Officer

--------------------------------------------------------------------------------



12